 



EXHIBIT 10.27

February 2, 2005

     
George B. Sundby
   
90 Cedro Avenue
   
San Francisco, CA 94127
  Via Hand Delivery

     
Re:
  First Amendment to Your Corporate Executive Employment Agreement dated
November 1, 2003 with ABM Industries Incorporated

Dear George:

As part of the roll-out of the second phase of the Company’s new incentive-based
bonus program, the ABM Industries, Inc. Board of Directors (the “Board”) has
proposed the following amendments to your Executive Employment Agreement (the
“Agreement”) dated November 1, 2003.

The purpose of these changes is to provide the Board with greater flexibility to
adjust titles and compensation during the term of the Agreement as duties and
responsibilities are changed. Additionally, these changes convert the fixed
Profit Bonus percentages to a Target Bonus based on a percentage of base salary,
as recommended by the Company’s executive compensation consultant.

By signing below, you are agreeing to amend the unexpired term of your Executive
Employment Agreement for Fiscal Year 2005 and thereafter, as indicated below:

Section B., TITLE, shall be amended in its entirety, as follows:

Executive’s title shall be Executive Vice President and Chief Financial Officer,
subject to modification as determined by the Company’s Board of Directors.

Section X.1.c. shall be amended in its entirety, as follows:

At the sole discretion of the Company’s Board of Directors (the “Approving
Authority”) the Company may, at any time, grant a compensation adjustment for
reasons deemed appropriate, including but not limited to a change in Executive’s
duties resulting in a material increase in responsibility.

Section X.2. shall be amended in its entirety, as follows:

BONUS: Subject to proration in the event of modification or termination of
employment hereunder, Executive shall be entitled to participate in the
Company’s incentive compensation plan which provides for a performance-based
bonus (“Bonus”) contingent on the achievement of personal and Corporate
objectives for each Fiscal Year, or partial Fiscal Year, of employment hereunder
during the Initial Term, and during the Extended Term, if any, of this
Agreement, as follows:

INITIALS: EXECUTIVE GBS COMPANY HCS

 



--------------------------------------------------------------------------------



 



February 2, 2005   Page 2



a.   A target bonus for this Fiscal Year shall be established equal to 50% of
the Executive’s actual base salary as established at the beginning of the Fiscal
Year for each Fiscal Year (the “Target Bonus”). Executive’s Target Bonus shall
be further subject to an Executive Performance Bonus Modifier adjustment of 0%
to 150% of the Target Bonus to determine Executive’s Actual Bonus. Such
adjustment shall be based on Performance Criteria contained in the annual
Executive Performance Bonus Modifier Recommendation Calculation Worksheet (see
copy attached as Exhibit I) as recommended by the person(s) to whom Executive
reports and reviewed and approved by the Approving Authority designated in
subparagraph X.1.c., above.



  i.   At any time the Approving Authority or its designee reserves the right to
further adjust the Performance Criteria in the event of a Significant
Transaction (as defined below) during a Fiscal Year and/or for any unanticipated
and material events that are beyond the control of the Company, including but
not limited to acts of god, nature, war or terrorism, or changes in the rules
for financial reporting set forth by the Financial Accounting Standards Board,
the Securities and Exchange Commission, and/or the New York Stock Exchange or
for any other reason which the Approving Authority determines, in good faith, to
be appropriate. For purposes of this Agreement, the term “Significant
Transaction” shall mean the acquisition or disposition of a business or assets
which ABM Industries Incorporated is required to report under Item 2 of the SEC
Form 8-K.           ii.   The Company shall pay Executive the Actual Bonus for
the Fiscal Year following completion of the audit of the ABM Industries
Incorporated financial statements and approval by the Approving Authority, but
no later than seventy-five (75) days after the end of each Fiscal Year. The
Company in its sole discretion may pay any prorated Target Bonus earlier. In the
event of modification or termination of employment hereunder, the Company shall
pay Executive the prorated portion of the Target Bonus based on the fraction of
the Fiscal Year that has been completed prior to the date of Modification or
Termination.     iii.   Absent bad faith or material error, the conclusions of
the Approving Authority or its designee with respect to the Performance Criteria
or Actual Bonus shall be final and binding on Executive and Company.



b.   Nothing contained in this Agreement shall entitle Executive to receive a
bonus or other incentive or contingent compensation from Company based on any
sales or profits made by Company after termination of the Initial or Extended
Term of this Agreement or of employment hereunder.   c.   Notwithstanding any
other provision hereof, the Approving Authority designated in subparagraph
X.1.c., above, may, prior to the beginning of any Fiscal Year, approve and
notify the Executive of a modification to the Target Bonus percentage determined
hereunder (either higher or lower), based on such performance and financial
measures and other factors as it shall determine in its sole discretion. Any
decision in this regard shall be deemed final and binding on Executive
regardless of the amount of Target or Actual Bonus otherwise calculated pursuant
to the foregoing provisions. In addition, the Approving Authority reserves the
option at any time to grant a discretionary incentive bonus, which shall not be
subject to the maximum Bonus provisions described in Paragraph X.2.a., above.

INITIALS: EXECUTIVE GBS COMPANY HCS

2005 Corporate Executive Amendment

 



--------------------------------------------------------------------------------



 



February 2, 2005   Page 3

Section Y., SCOPE OF CERTAIN PROVISIONS, shall be amended in its entirety, as
follows:

All references to Company in Paragraphs H, J, K, L, O.3, R and Z in this
Agreement shall include ABM Industries Incorporated and its subsidiary
corporations and other affiliates.

I have enclosed two originals of this letter along with the referenced Exhibit.
If you agree, please initial each page, sign and date both originals, retaining
one for your records and returning the other fully-executed original to Susan
Szotek no later than February 8, 2005.

Thank you for your continuing support.

Best regards,

/s/ Henrik C. Slipsager

Henrik C. Slipsager

I agree to the foregoing amendment effective as of November 1, 2004:

     
/s/ George B. Sundby
  2/3/2005
 
   
Signature
  Date
George B. Sundby
   

INITIALS: EXECUTIVE GBS COMPANY HCS

2005 Corporate Executive Amendment

 